Citation Nr: 9912244	
Decision Date: 04/30/99    Archive Date: 05/12/99

DOCKET NO.  94-28 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had verified active service from June 1972 to 
March 1981.  His service records indicate additional active 
service from November 1956 to June 1972.  This appeal arises 
from a September 1993 rating decision of the Boston, 
Massachusetts, Regional Office (RO).  In this decision, the 
RO denied service connection for a low back disability and 
tinnitus.  The veteran appealed these determinations.  

In the September 1993 rating decision, the RO also denied 
claims for service connection for disabilities associated 
with his jaw, right foot, left foot, left knee, left elbow, 
left arm, right index finger, hearing loss, and post-
traumatic stress disorder.  He initially appealed these 
determinations.  However, in a written statement received by 
the RO in July 1998, the veteran withdrew these claims.  
Thus, these claims are no longer in appellate status.


FINDINGS OF FACT

1.  The veteran served in a combat environment during a 
period of war.

2.  The veteran's claims of low back strain with resulting 
pain and exposure to acoustic trauma are consistent with the 
circumstances of his combat environment.

3.  There is clear and convincing evidence of record that the 
veteran's current low back disability and tinnitus have not 
continuously existed since his military service.

4.  There is no medical opinion of record that has 
etiologically linked the veteran's current low back 
disability and tinnitus to his period of active service.




CONCLUSIONS OF LAW

1.  The veteran's low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1154(b), 5107(a), (b) (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107(a), (b) (West 1991); 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran was given a comprehensive physical examination in 
November 1956 in preparation for his entrance into military 
service.  He did not report any prior medical history of low 
back problems or tinnitus.  On examination, his ears, 
musculoskeletal system, neurologic system, and spine were all 
found to be normal.  The veteran prepared another medical 
history report in June 1957 in which he did not note any 
problems with his low back or tinnitus.  Medical histories 
and physical examinations conducted in January 1963 and 
September 1969 noted similar findings to those on his 
entrance examination.  

A review of the veteran's service medical records reveals 
that in June 1965 and March 1970 the veteran was found to 
have impacted cerumen in his ears.  In February 1967 he was 
treated for an upper respiratory infection and bronchitis.  
His complaints included low back pain.  Outpatient records of 
May and June 1967 reported treatment of a leg injury after 
the veteran's tank had fallen into a 45 foot hole.  

A U. S. Department of Defense (DD) Form 214 was issued to the 
veteran upon his separation from the military in March 1981.  
His military specialties were reported to be armor senior 
sergeant and recruiter.  His military decorations included 
the Purple Heart Medal, the Bronze Star Medal, the Vietnam 
Campaign Medal, the Vietnam Service Medal, and the Vietnam 
Cross of Gallantry with palm device.

The veteran filed claims for service connection for multiple 
physical disabilities in March 1981.  He was afforded a VA 
general medical examination in May 1981.  The veteran's 
complaints included defective hearing.  He made no complaints 
regarding his low back.  An examination of his ears revealed 
impacted cerumen which was cleared with a wash.  Otherwise, 
his ears and hearing were noted to be normal.  The veteran's 
neurologic system was found to be normal.  The diagnoses 
included no bilateral deafness and no clinical or 
radiological evidence of an orthopedic disorder.  

In January 1993, the veteran filed multiple claims for 
service connection to include tinnitus and a low back 
disorder.  The veteran's post-service private medical records 
were received in February 1993.  These records included an 
outpatient record of December 1990 that noted the veteran's 
multiple physical complaints that included back pain.  The 
impression was probable biliary colic.  An audio examination 
of July 1991 noted mild to moderate hearing loss in the left 
ear.  The veteran's history was noted to be negative for 
tinnitus.  In December 1991, the veteran requested that a 
lesion that had been on his low back for many years be 
removed.  He claimed that it had recently been traumatized 
and was now healed.  An examination of the low back found a 
five millimeter (mm) dermal nevus.  The veteran received 
another audio examination in July 1992.  He claimed that 
there had been no change in his hearing acuity and he was 
still negative for tinnitus.  The assessment was no 
significant change in the veteran's hearing since his last 
examination.  

By rating decision of September 1993, the RO denied the 
veteran's claim for service connection for a low back 
disability and tinnitus.  It was determined that the veteran 
had not been diagnosed or treated for a low back disability 
or tinnitus during his military service or after.  The 
veteran appealed this decision.

At his hearing on appeal in September 1994, the veteran 
testified that he had worked around tanks for 25 years in the 
military.  He claimed that this work included having to jump 
off tanks from a distance of four and a half feet.  The 
veteran opined that this activity caused wear and tear on his 
body.  It was asserted by the veteran that while serving in 
Vietnam his tank had twice been blown up by mines.  He 
claimed that while working on his tank he was required to 
lift objects weighing up to 60 pounds.  The veteran alleged 
that while riding in his tank the suspension would "bottom 
out" resulting in him being bounced up and down.  He 
testified that he had been exposed to noise from the 
operation of his tank and the firing of its gun.  However, he 
acknowledged that the gun of the tank was quieter while 
inside the tank than outside it.  The veteran claimed that he 
now had constant ringing in his ears.  He testified that he 
had not sought medical treatment for his low back and 
tinnitus complaints during his active service because the 
military discouraged soldiers from seeking medical care.  The 
veteran claimed that in order to ensure that he would be 
allowed to re-enlist, he concealed his physical disabilities 
during his periodic examinations.  

The RO requested in November 1994 that the National Personnel 
Records Center (NPRC) forward any additional service medical 
records for the veteran to its location.  The NPRC responded 
in January 1995 that there were no additional service medical 
records available on the veteran. 

In October 1994, the veteran was given a series of VA 
examinations.  He claimed at his orthopedic examination that 
he had experienced low back pain ever since his service in 
Vietnam.  The veteran reported that he had never sought 
medical treatment for this complaint, but he was forced to 
occasionally miss work because of his back pain.  It was 
noted by the veteran that he would self-treat his back pain 
with over-the-counter medication.  The examiner noted no 
objective findings regarding the veteran's low back on 
examination.  A lumbar spine X-ray revealed minor anterior 
end-plate spurs present at the T12-L1 level.  The diagnosis 
was low back strain.

On his VA audio examination, the veteran complained of 
bilateral, periodic, high-pitched tinnitus that had its onset 
in 1981.  The veteran's hearing was normal except for high 
tone deafness in the left ear.  

A supplemental statement of the case (SSOC) was issued to the 
veteran in May 1995.  He was informed that his claims for 
service connection for tinnitus and a low back disability had 
been denied as the evidence did not indicate that they had 
been incurred as a result of his military service.  These 
determinations were confirmed in another SSOC issued in 
August 1998.


II.  Applicable Criteria.

The Board finds that the veteran's claims for service 
connection for a low back disability and tinnitus are well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  In the current case, the veteran has presented 
medical evidence that he currently has a low back disability 
and tinnitus and lay evidence that these disorders have been 
continually symptomatic since his military service.  
Therefore, he has presented claims which are plausible.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further development is required to 
comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a) (West 1991). 

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Organic diseases of the nervous system will be 
recognized as service connected, although not otherwise 
established as incurred in service, if manifested to a degree 
of 10 percent or more within one year of separation from 
active service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1998).

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the military, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of the VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a) (1998).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In the case of any veteran who engaged in combat with the 
enemy in active service with the U. S. military during a 
period of war, the VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service connection of such an 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

If after consideration of all evidence and material of record 
in a case before the VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991).


III.  Analysis.

Low Back Disability.

The veteran has claimed that his current low back pain 
started while he served in a combat environment in Vietnam.  
There are no contentions of record that the veteran had a 
pre-existing low back disability that was aggravated by the 
veteran's military service.  He has not cited a specific 
event in which his low back was injured, but instead has 
alleged that the continual physical abuse he sustained in the 
military resulted in a disability.  The veteran's claims of 
being exposed to highly physically demanding tasks are 
corroborated by his service medical records.  The Board 
concedes under the provisions of 38 U.S.C.A. § 1154(b) that 
the veteran's low back sustained physical strain while 
serving in Vietnam.  According to the 
U. S. Court of Appeals for Veterans Claims (Court), once a 
combat veteran's claim for service connection of a disease or 
injury alleged to have been incurred in combat is found to be 
well-grounded, then, under the provisions of 38 U.S.C.A. 
§ 1154(b), he prevails on the merits of the claim unless the 
VA produces clear and convincing evidence to the contrary.  
Arms v. West, 12 Vet. App. 188 (1999).

The veteran, as a lay person, is competent to provide 
testimony on injuries and symptomatology.  However, he is not 
competent to provide evidence on diagnosis and etiology.  
Zang v. Brown, 8 Vet. App. 246 (1995).  Only a qualified 
medical professional can provide the latter type of evidence.

The only diagnosis for a chronic low back disability on 
record is the finding of low back strain on the VA 
examination of October 1994.  However, actual examination of 
the veteran's low back failed to elicit any symptomatology 
and it appears that the VA examiner made his diagnosis purely 
on the veteran's subjective complaints.  The only objective 
evidence of an abnormality was the lumbar X-ray that noted 
minor spurs at the T12-L1 level.  

It is claimed by the veteran that the above disability was 
incurred during his military service.  He alleged that he 
never complained about this problem because of his fear that 
it could potentially end his military career.  The periodic 
military physical examinations of record failed to find a low 
back disability on actual examination.  While there is no 
separation examination of record, the veteran did receive a 
VA examination within three months of his leaving active 
service.  This examination was given in response to the 
veteran's claims for service connection for multiple 
orthopedic disorders filed in March 1981, however, the 
veteran failed to file a claim for a low back disability or 
complain of low back pain during his examination.  His 
voluminous private treatment records from the early 1990's 
failed to note any complaints or treatment for a low back 
disability.  

While the veteran's claims of refraining from treatment while 
in the military in order to secure his career are plausible, 
he has failed to provide the reason why he continued not to 
complain of this problem from 1981 to 1993.  There is no 
apparent reason in the record for the veteran to have been 
silent about this claimed continuous low back pain during 
this period.  In fact, it would have been in the veteran's 
interest to make such complaints on the May 1981 VA 
examination in order to obtain compensation, especially in 
light of the fact that he did complain of other orthopedic 
disorders reportedly incurred during his military service.  
The veteran sought continuous private medical treatment in 
the early 1990's, but failed to discuss his alleged low back 
pain.  The medical evidence failed to note a low back 
disability in May 1981 and only minimal abnormalities in the 
lumbar spine in October 1994.  There is no medical opinion of 
record that has linked the veteran's current low back 
disability to his military service.

The only affirmative evidence that the veteran experienced a 
chronic low back disorder from the late 1960's to the present 
time is his own assertions.  The evidence against these 
assertions is a lack of complaints on repeated physical 
examinations until October 1993, a lack of medical findings 
of a low back disability on repeated examinations until 
October 1993, and an inexplicable period of silence about the 
veteran's low back pain from 1981 to 1993.  It is determined 
by the undersigned that the above evidence presents clear and 
convincing evidence that the veteran's current low back 
disability was not incurred during his military service.
Based on the above analysis, the veteran's claim for service 
connection for a low back disability must be denied.


Tinnitus.

The veteran has claimed that he was exposed to acoustic 
trauma during his military service.  However, he has not 
asserted that his tinnitus was incurred during his combat 
duty or was continuously symptomatic since his tour in 
Vietnam.  He has also not claimed that his tinnitus pre-
existed his military service and was permanently aggravated 
by such service.  According the VA examination of October 
1994, the veteran claimed that his tinnitus had started in 
1981.  The Board concedes under 38 U.S.C.A. § 1154(b) that 
the veteran was exposed to acoustic trauma from his military 
service in Vietnam with an armor unit.  

However, there are no complaints or findings of tinnitus in 
the veteran's post-Vietnam military records.  On VA 
examination of the veteran's ears only a few months after he 
had separated from the military, he failed to complain of 
tinnitus and no abnormalities were found with his ears or 
hearing.  Since this examination was conducted in order to 
establish other claims for service connection, it would have 
been in the veteran's interest to raise this disability also.  
The veteran's private treatment records from the early 1990's 
included at least two different audio examinations.  On both 
examinations, the veteran specifically denied any symptoms of 
tinnitus.

The undersigned finds that the contemporaneous medical 
evidence does not support the veteran's claim that he has 
continually suffered with tinnitus since 1981 or that it has 
been present since the first postservice year.  There is no 
medical opinion that has linked the veteran's current 
tinnitus to his military service.  It is the undersigned's 
determination that there is clear and convincing evidence, as 
noted above, that the veteran has not continually suffered 
with tinnitus since his military service.  While the veteran 
has associated his current tinnitus with his combat 
experiences, he is not competent as a lay person to establish 
such an etiology.  There is no medical opinion of record 
making such an association.  Therefore, the veteran's claim 
for service connection for tinnitus is denied.


ORDER

Service connection for a low back disability is denied.

Service connection for tinnitus is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

